 Case 20-31416-KRH                      Doc 19 Filed 07/02/20 Entered 07/03/20 00:29:08                         Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Kyla B Munford                                               Social Security number or ITIN   xxx−xx−4782
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 20−31416−KRH



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Kyla B Munford


           June 29, 2020                                                  For the court:              William C. Redden
                                                                                                      Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 20-31416-KRH           Doc 19 Filed 07/02/20 Entered 07/03/20 00:29:08               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
     Case 20-31416-KRH          Doc 19 Filed 07/02/20 Entered 07/03/20 00:29:08                 Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 20-31416-KRH
Kyla B Munford                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: admin                  Page 1 of 2                   Date Rcvd: Jun 30, 2020
                               Form ID: 318                 Total Noticed: 55


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db             +Kyla B Munford,    111 Huntsman Road,    Sandston, VA 23150-2117
tr             +Jennifer J. West,    341 Dial 866-628-8242 Code: 5053845,      Spotts Fain PC,
                 411 E. Franklin Street, Suite 600,     Richmond, VA 23219-2200
15294167       +Albanese Chiropractic,    3960 Stillman Pkwy,     Glen Allen, VA 23060-4197
15380380       +Beaverdam Creek Apartments,     C/O Grady Management,    8630 Fenton ST STE 625,
                 Silver Spring, MD 20910-3804
15294168       +Bon Secours,    PO BOX 28538,    Henrico, VA 23228-8538
15294169       +Budget Dumpster,    830 Canterbury Rd,    Westlake, OH 44145-1419
15380381       +City to City Auto,    5020 Williamsburg Road,     Henrico, VA 23231-2932
15294178       +Drive Time,    3300 Mechanicsville Tnpk,     Richmond, VA 23223-1727
15294179       +Elephant Auto Insurance,    PO Box 8630,     Richmond, VA 23226-0630
15294180        Elizabeth River Tunnels,    Linebarger Goggan Blair & Samp,      4826 Loop Central Dr STE 600,
                 Houston, TX 77081-0000
15294185       +Globalvia,   PO Box 430,    Milwaukee, WI 53201-0430
15294186       +HCA,   PO BOX 13620,    Richmond, VA 23225-8620
15294187       +Henrico Dept of Public Utiliti,     3721 Westerre Parkway, Suite A,     Henrico, VA 23233-1332
15294189       +Henrico Federa;l Credit Union,     9401 West Broad Street,     Henrico, VA 23294-5331
15294188       +Henrico Federa;l Credit Union,     Attn: Bankruptcy,    9401 West Broad St,
                 Henrico, VA 23294-5331
15294190       +Henrico Health Department,     PO Box 90775,    Henrico, VA 23273-0775
15294191       +James E. Jones,    7603 Forest Ave,    Suite 204,    Henrico, VA 23229-4937
15380382       +John Tyler College,    13101 Jefferson Davis Hwy,     Chester, VA 23831-5316
15294193       +Locke A. Taylor DVM Inc,    9023 Woodman Road,     Henrico, VA 23228-2133
15294194       +MABTC/Tidewater Credit Services,     Attn: Bankruptcy,    Po Box 13306,
                 Chesapeake, VA 23325-0306
15294195        MABTC/Tidewater Credit Services,     Po Box 13306,    Virginia Beach, VA 23464-0000
15294196      #+MCV Physicians,    1601 Willow Lawn Drive St. 275,     Richmond, VA 23230-3422
15294197       +Midwest Recovery Systems,     Attn: Bankruptcy,    Po Box 899,    Florissant, MO 63032-0899
15294198       +Midwest Recovery Systems,     514 Earth City Plaza,    Earth City, MO 63045-1303
15294205       +Patient First,    PO Box 758941,    Baltimore, MD 21275-8941
15294207       +Pocohontas PKWY,    PO Box 7693,    Henrico, VA 23231-0193
15294208       +Port Authority of NY and NJ,     Allied Interstate,    PO BOX 4000,    Warrenton, VA 20188-4000
15294215       +Tuckaway Elwood,    3319 Ellwood Ave,    Richmond, VA 23221-2919
15380383      #+Virginia Employment Commission,     P.O. Box 1358,     Attn: Collections Unit,
                 Richmond, VA 23218-1358
15294217       +YMCA,   3011 W Hundred Road,     Chester, VA 23831-2110

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJJWEST Jul 01 2020 10:03:00      Jennifer J. West,     341 Dial 866-628-8242 Code: 5053845,
                 Spotts Fain PC,    411 E. Franklin Street, Suite 600,    Richmond, VA 23219-2200
15294171       +EDI: CAPITALONE.COM Jul 01 2020 10:03:00       Capital One,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
15294170       +EDI: CAPITALONE.COM Jul 01 2020 10:03:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
15294172       +EDI: WFNNB.COM Jul 01 2020 10:03:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
15294173       +EDI: WFNNB.COM Jul 01 2020 10:03:00       Comenity Bank/Lane Bryant,    Po Box 182789,
                 Columbus, OH 43218-2789
15294175       +EDI: WFNNB.COM Jul 01 2020 10:03:00       Comenity/MPRC,    Po Box 182120,
                 Columbus, OH 43218-2120
15294174       +EDI: WFNNB.COM Jul 01 2020 10:03:00       Comenity/MPRC,    Attn: Bankruptcy,    Po Box 182125,
                 Columbus, OH 43218-2125
15294176       +E-mail/Text: crbankruptcy@commrad.com Jul 01 2020 06:49:50        Commonwealth Radiology,
                 1508 Willow Lawn Drive St117,    Richmond, VA 23230-3421
15294177        E-mail/Text: DEbankruptcy@domenergy.com Jul 01 2020 06:47:46        Dominion Virginia Power,
                 PO BOX 26532,    Richmond, VA 23261-0000
15294182       +EDI: AMINFOFP.COM Jul 01 2020 10:03:00       First PREMIER Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
15294181       +EDI: AMINFOFP.COM Jul 01 2020 10:03:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
15294183       +EDI: PHINGENESIS Jul 01 2020 10:03:00       Genesis Bc/Celtic Bank,    Attn: Bankruptcy,
                 Po Box 4477,    Beaverton, OR 97076-4401
15294184       +EDI: PHINGENESIS Jul 01 2020 10:03:00       Genesis Bc/Celtic Bank,    Po Box 4499,
                 Beaverton, OR 97076-4499
15294200       +EDI: NAVIENTFKASMSERV.COM Jul 01 2020 10:03:00       Naviet,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
15294199       +EDI: NAVIENTFKASMSERV.COM Jul 01 2020 10:03:00       Naviet,    Attn: Claims Dept,    Po Box 9500,
                 Wilkes-Barr, PA 18773-9500
15294202       +E-mail/Text: netcreditbnc@enova.com Jul 01 2020 06:50:39        NetCredit,    175 W Jackson Blvd,
                 Chicago, IL 60604-2615
15294201       +E-mail/Text: netcreditbnc@enova.com Jul 01 2020 06:50:39        NetCredit,
                 175 West Jackson Boulevard,    Suite 1000,    Chicago, IL 60604-2863
15294203       +EDI: AGFINANCE.COM Jul 01 2020 10:03:00       OneMain Financial,    Attn: Bankruptcy,
                 Po Box 3251,    Evansville, IN 47731-3251
      Case 20-31416-KRH                Doc 19 Filed 07/02/20 Entered 07/03/20 00:29:08                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0422-7                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 30, 2020
                                      Form ID: 318                       Total Noticed: 55


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15294204       +EDI: AGFINANCE.COM Jul 01 2020 10:03:00      OneMain Financial,    Po Box 1010,
                 Evansville, IN 47706-1010
15294206        E-mail/Text: info@phoenixfinancialsvcs.com Jul 01 2020 06:47:20       Phoenix Financial SVC,
                 PO BOX 361450,    Indianapolis, IN 46236-0000
15294210        EDI: NEXTEL.COM Jul 01 2020 10:03:00      Sprint,    6391 Sprint Parkway,
                 Overland Park, KS 66251-0000
15294212        E-mail/Text: tidewaterlegalebn@twcs.com Jul 01 2020 06:48:16       Tidewater Finance Company,
                 6520 Indian River Road,    Virginia Beach, VA 23464-0000
15294211       +EDI: COMCASTCBLCENT Jul 01 2020 10:03:00       Telecom Self-reported,   Po Box 4500,
                 Allen, TX 75013-1311
15294213       +E-mail/Text: marisa.sheppard@timepayment.com Jul 01 2020 06:49:25       Timepayment Corp, LLC.,
                 Attn: Bankruptcy,    1600 District Ave, Ste 200,    Burlington, MA 01803-5233
15294214       +E-mail/Text: marisa.sheppard@timepayment.com Jul 01 2020 06:49:25       Timepayment Corp, LLC.,
                 1600 District Ave Ste 20,    Burlington, MA 01803-5233
15294216       +EDI: COMCASTCBLCENT Jul 01 2020 10:03:00       Xfinity,   PO Box 21428,
                 Saint Paul, MN 55121-0428
                                                                                               TOTAL: 26

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15294192           Jefferson Capital Systems LLC,   PO BOX 953158
15294209        ##+Receivable Systems. Inc.,   PO Bix 8630,   Richmond, VA 23226-0630
                                                                                                                    TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              James Bradley Winder, Jr.   on behalf of Debtor Kyla B Munford jbwinder@ferriswinder.com,
               rwferris@ferriswinder.com;fwecfmail@gmail.com;r50498@notify.bestcase.com
              Jennifer J. West   jjw_trustee@spottsfain.com, jwest@iq7technology.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
                                                                                            TOTAL: 3
